Citation Nr: 0205096	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.

By an August 1996 RO decision, the veteran's claim of service 
connection for a back disability was denied.  In June 1998, 
the Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development.  Following such development, 
the Board, in a November 1999 decision, denied the veteran's 
claim.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2001 Order, the Court vacated the 
Board's November 1999 decision and remanded the matter for 
consideration of the Veterans Claims Assistance Act (VCAA). 

In September 2001, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding the 
etiology of the veteran's back disability.  This opinion has 
been associated with the claims file and the case is ready 
for appellate review.


FINDING OF FACT

A chronic low back disability was not found during service; 
arthritis of the spine was not manifest within 1 year of 
separation.  The chronic low back disability is not due to 
service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1943 to 
December 1945.  There are no indications that the veteran 
served in combat.  Specifically, he was not awarded any 
decorations which evince combat service. 

The RO made numerous attempts to obtain the veteran's service 
medical records.  The National Personnel Records Center 
(NPRC) has indicated that there are no medical records at 
their facility, and that the veteran had fire related 
service.  

A morning report on file shows that the veteran was 
hospitalized in England, in January 1945, for an ill defined 
condition of the back. 

In a 1949 statement, a private physician, C.E.F., M.D., 
indicated that he had examined the veteran.  The veteran was 
noted as having sciatic rheumatism of the right leg.  

A statement from a private physician shows that in December 
1963, the veteran presented with a history of low back pain.  
It was noted he had nerve pressure about the left side of L-5 
as well as muscle spasms of the left side of the cervical 
spine.  

In April 1977, the veteran was hospitalized for complaints of 
neck pain with radiation into the right shoulder.  He 
reported a past history of having sustained a concussion from 
a bomb, while in service.  Also, he was hospitalized for an 
"injured spine, lower back."  He also reported he had been 
hospitalized for his low back injury.  X-rays of the lumbar 
spine (performed in 1977) revealed no fracture, dislocation, 
spondylosis, or spondylolisthesis; the disc spaces and 
sacroiliac joints were well maintained; and it was concluded 
that the examination was normal. 

VA medical records, dated in the 1990s, generally reflect 
that the veteran was treated for low back problems, receiving 
in and outpatient treatment for such. 

In April 1996, the veteran filed a claim of service 
connection for a back disability.  In his claim, he indicated 
that he had sustained a back injury in December 1944, while 
in service.  

A May 1996 VA compensation examination report shows that the 
veteran complained of constant low back pain, which radiated 
to the right side.  Following an examination, it was 
concluded that his diagnoses were:  1) chronic low back pain 
secondary to severe osteoporosis of the thoracic and lumbar 
spine, and 2) thoracic kyphosis. 

In June 1998, the Board remanded the veteran's claim to the 
RO for further evidentiary development. 

In an August 2000 medical record, a VA physician indicated 
that she had reviewed information that the veteran had mailed 
to her "through the Department of Veterans Affairs."  
According to this information, the VA physician opined that 
the veteran had low back pain and left leg pain when he was 
in service.  It was further opined that the veteran's current 
low back condition was as likely as not related to his low 
back pain which he suffered while he was in service.  

In September 2001, the Board requested a VHA opinion 
regarding the etiology of the veteran's back disability.

In an October 2001 statement, a VA staff physician from the 
Orthopedic Section (i.e. an orthopedist), responded to the 
aforementioned September 2001 request.  He indicated that the 
veteran's chart (which dated back to 1945) had been reviewed.  
It was noted that the veteran's current diagnosis was disc 
degeneration and arthritis of the lumbar spine.  His most 
likely etiology was noted as age related degeneration of the 
lumbar spine.  It was noted that "Medical science cannot 
definitely say which of his reported prior episodes in 1945, 
1949, and 1963 caused his current problem."  It was opined 
that the reported problem in January 1945 did not have any 
greater causation than any other activity prior to, during, 
or after the veteran's service.  It was noted that the 1945 
documentation was sparse and not supportive. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the August 1996 rating decision 
and of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the August 1996 
rating decision, statement of the case (issued in October 
1996), and supplemental statements of the case (issued in 
April 1997 and February, May, and July 1999, ) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
regard, it is noted that all pertinent VA and private medical 
records are on file.  Morning reports are also on file.  It 
is noted that exhaustive attempts were made to obtain the 
veteran's service medical records.  In 1996, the National 
Personnel Records Center (NPRC) explained that the veteran 
had fire-related service.  In other words, the veteran's 
service medical records were destroyed in a fire that 
occurred at the NPRC in 1973.  As such, further efforts to 
obtain the veteran's service medical records would be futile.  
It is also noted that attempts were made to secure the 
veteran's Social Security Administration (SSA) medical 
records.  The veteran was asked to provide information 
regarding his claimed SSA benefits.  He did not respond.  
While VA has a duty to assist the claimant in the development 
of her claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Finally, it is 
noted that the veteran was afforded a VA examination in May 
1996.  38 C.F.R. § 3.326.  In sum, VA has done everything 
reasonably possible to assist the veteran, and the evidence 
on file is adequate to evaluate his claim of service 
connection for a back disability. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

From the outset, it is again pointed out that the veteran's 
service medical records are not on file as they were 
destroyed in a fire at the NPRC.  In cases where service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In the instant case, a morning report shows that the veteran 
was hospitalized in January 1945 for an ill-defined condition 
of the back.  The aforementioned notation is the only 
evidence, during service, showing that the veteran had any 
back problems.  There is no evidence of arthritis within one 
year of his service discharge in December 1945.  The first 
post-service indication of a low back disability is in 1963 
nearly two decades after his service separation.  (The Board 
acknowledges that the veteran received treatment in 1949; 
however, such treatment was for right leg not back problems.)  
Later, in April 1977, the veteran was hospitalized for 
treatment of neck pain with radiation.  On objective 
examination (in April 1977), his back X-rays were entirely 
normal; and a back disability was not diagnosed.  There is no 
evidence of back problems in the 1980s.  More recent medical 
evidence from the 1990s shows that the veteran has been 
diagnosed as having chronic low back pain secondary to severe 
osteoporosis of the thoracic and lumbar spine, and thoracic 
kyphosis.  

There are two opinions on file regarding the etiology of the 
veteran's current back disability.  First, an August 2000 
medical record reflects the opinion of a VA physician that 
the veteran's current low back condition was as likely as not 
related to the low back pain he suffered while he was in 
service.  The VA physician indicated that she based her 
opinion on information that the veteran gave her.  Second, an 
October 2001 opinion from a VA orthopedist (i.e. the VHA 
opinion) is to the effect that the veteran's current back 
disability was age related degeneration of the spine.  The 
veteran's back disability was not attributed to any injury or 
disease in service.  It is also noted that the VA orthopedist 
based his opinion on a review of the entire claims file.

In weighing the probative value of the two opinions, it is 
important to note the basis for and author of each opinion.  

The examiner who rendered the August 2000 opinion based her 
conclusions on information supplied by the veteran (the 
content of which is unknown) as opposed to a review of the 
entire claims file.  Further, her level of training is 
unclear.  Lastly, the statement is a bare conclusion without 
a provided rationale for the conclusion rendered.  A mere 
statement of an opinion does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The lack of analysis and detail 
is particularly striking in the failure of the physician to 
enter a diagnosis in the February 2001 statement.  In regard 
to the veteran's statement that the February 2001 opinion 
should be accepted because that examiner is a treating 
physician, the Board disagrees.  The Board has an obligation 
to review all the evidence of record.  Chisem v. Brown, 
4 Vet. App. 169 (1993).

Conversely, the October 2001 VHA opinion was based on a 
thorough review of the claims file.  Further, it is noted 
that the VHA opinion was rendered by an orthopedist, who has 
specialized training in the field of musculoskeletal 
disorders.  Again, this October 2001 opinion was to the 
effect that the veteran's back condition was age related 
degeneration of the spine.  The examiner was unable to 
attribute the veteran's current back problems to any event 
before, during or after service, including the January 1945 
inservice back injury.  

Based on his expertise and his thorough review of the record, 
the Board finds that the opinion from the VA orthopedist 
(rendered in October 2001) is of greater probative value.  

In sum, while a back injury was noted in service in 1945, 
there is no evidence of continuity of symptomatology since 
then.  There are large gaps of time in the 1950s, 1970s, and 
1980s during which a back disability was not indicated and/or 
during which his back was objectively noted as normal.  Such 
silence in the record constitutes negative evidence.  In 
particular, although he reported a history of an injury in 
service during the 1977 hospitalization, he did not report 
continuous symptoms and no pathology was identified.  Again, 
the probative opinion on file is to the effect that the 
veteran's back disability is age-related degeneration and not 
attributable to any specific inservice disease or injury.

The veteran asserts that he injured his back and right leg 
during his World War II service, when a bomb exploded within 
his vicinity.  He said he was hospitalized for a long period, 
during which he was placed in traction.  Following his 
hospitalization, he said, he continued to experience back 
problems.  He relates that his current back problems are 
related to his inservice injury.  While the veteran is 
competent to testify as to symptomatology he has experienced, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to the causation of his current 
back problems.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
As such, the veteran's opinion has little probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

(Finally, there is no indication that the veteran engaged in 
combat.  Therefore the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.)


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

